Citation Nr: 1123893	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as an emotionally-unstable personality with memory loss.

2.  Entitlement to service connection for peripheral neuropathy.  

3.  Entitlement to service connection for a balance disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Manchester, New Hampshire, which denied the Veteran's claims of entitlement to service connection for an emotionally-unstable personality, memory loss, peripheral neuropathy and a balance disorder.  The case is currently under the jurisdiction of the RO in Detroit, Michigan.

The Board notes that, although two of the Veteran's claims were previously adjudicated as ones of entitlement to service connection for an emotionally-unstable personality and memory loss, the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issues on appeal have been recharacterized and broadened to encompass all theories of entitlement.


FINDINGS OF FACT

1.  The Veteran is not shown by the competent and probative evidence of record to have an acquired psychiatric disorder.

2.  The Veteran's recently-diagnosed idiopathic polyneuropathy is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.

3.  The Veteran's balance disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was neither incurred in, nor aggravated by active military service and a psychosis may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2010).

2.  Peripheral neuropathy and idiopathic polyneuropathy were neither incurred in, nor aggravated by, active military service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  The Veteran's current balance disorder was neither incurred in, nor aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of letters dated in November 2006 and June 2007.  The RO informed the appellant of the types of evidence needed in order to substantiate his claims for service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letters also informed the Veteran of how VA determines the disability rating and effective date elements of a claim, thereby satisfying the Dingess/Hartman requirement. 

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA neurological and psychiatric examinations dated August 2008.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

Review of the examination reports shows that the VA examiners reviewed the relevant evidence in the Veteran's claims folder, elicited from the Veteran his history of service and post-service neurological and mental health symptomatology, performed comprehensive clinical evaluations, and provided the results of such evaluations.  They further provided detailed rationales for their conclusions.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for psychoses or organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2010).

Congenital or developmental disorders, including personality disorders, are not diseases or injuries within the meaning of the applicable legislation, and are not, therefore, eligible for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary of Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

A.  Entitlement to service connection for an acquired psychiatric disorder.

The Veteran contends that, as a result of working with psychiatric patients and experiencing severe stress, as well as being exposed to CS (tear) gas during active military service, he developed an acquired psychiatric disorder, characterized by an emotionally-unstable personality and memory loss, which he says continues to the present time.

Review of the Veteran's service treatment records reveals that, during his February 1966 pre-induction examination, he was found to have no psychiatric disorders, including no evidence of personality deviations.  On his accompanying medical history report, although he reported that he then had or had previously experienced "nervous trouble," he specifically indicated that he had never experienced depression, excessive worry or any memory problems.  However, in November 1968, while assigned as a nurse practitioner technician at Ft. Polk Hospital in Louisiana, the Veteran ingested approximately 6-8 valium tablets, drank 8-10 beers and then attempted to shoot himself with a pistol in a bar.  He then tried to run in front of a car.  He was subsequently admitted to the psychiatric ward of Ft. Polk Hospital, where he was diagnosed with emotional instability.  Although he was offered an administrative discharge, the Veteran chose to remain in service, and was subsequently transferred to Pine Bluff, Arkansas.

In June 1969, he was admitted to the VA hospital in Little Rock, Arkansas, after having been found in his room in a "stuporous condition," and having later admitted to having ingested a large quantity of beta chlor, thorazine, stelazine and darvon tablets.  According to his treatment report, the Veteran "seemed quite immature and 'flighty,' he acted somewhat childish, but related to others on the staff and at no time showed signs of depression or psychosis[,] but appeared much more like a youngster having a 'good time.'" (emphasis added).  After six days of observation without being administered any medications, the Veteran requested to return to duty.  Because he was not felt to be suicidal or dangerous to others, he was released from the hospital with a diagnosis of emotionally-unstable personality, chronic, moderate, manifested by suicidal attempts and immature behavior; it was noted that his history of immature behavior was longstanding.  During his July 1969 service separation examination, the examiner found that the Veteran had no psychiatric disorders.  He was subsequently discharged from active service in August 1969.  

Post-service treatment reports of record show that, in December 2006, the Veteran underwent a depression/suicide screening at the Southern Arizona VA Medical Center ("VAMC") as part of a routine examination.  The results were negative.  There are no other treatment reports of record demonstrating that the Veteran either complained of, received treatment for, or was diagnosed with an acquired psychiatric disorder following service.

In August 2008, pursuant to his service connection claim, the Veteran was afforded a VA psychiatric evaluation.  He told the examiner that, while serving on active duty as a psychiatric aide, he was attacked by a patient and accidentally struck his head.  During the examination, the VA examiner indicated that his assessment included a review of the Veteran's service treatment records.  He further noted that he had administered several psychiatric tests and found that the Veteran displayed mild constructional dyspraxia and borderline impaired working memory and concentration.  He diagnosed the Veteran with attention-deficit/hyperactivity disorder ("ADHD"), moderate in severity, which he said dated back to his childhood.  He further concluded that it was less likely than not that the Veteran's current claimed memory and other cognitive functioning problems were either caused by, or were a result of, active duty service, to include his verified exposure to CS gas.  In this respect, the examiner explained that the Veteran's memory problems were attributable to age-related cognitive decline and chronic problems with attention and concentration (which the examiner opined were present even before his enlistment into active duty service).  He also noted that, while it was possible that the Veteran's difficulties had grown somewhat more pronounced of late, and sensormotor neuropathy had developed, it was deemed unlikely that the former was attributable to the latter or that the latter was attributable to any event that occurred during active duty service, including exposure to CS gas.  In this respect, the VA examiner also noted that he took it upon himself to review recent psychological research to determine if exposure to CS gas might have some long-term impact upon brain functioning and, in turn, and on cognitive functioning, but said that he was completely unable to locate any support for that theory.  

Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection on a direct basis for an acquired psychiatric disorder.  In reaching this conclusion, the Board finds the most probative evidence to be the August 2008 report of the VA examiner, who provided a very thorough rationale for his conclusion that the Veteran had ADHD (classified as a developmental disorder) that dated back to his childhood, and that it was less likely than not that his claimed memory and other cognitive functioning problems were either caused by, or were a result of, active duty service.  

In this regard, as noted above, although the Veteran's service treatment reports show that he was admitted to hospital psychiatric wards twice after exhibiting unusual behavior, on neither occasion was he diagnosed with a known mental disease or disorder for VA purposes.  See 38 C.F.R. § 3.303(c), supra.  Rather, both times, he was found to have either emotional instability or an emotionally-unstable personality.  As discussed, the service treatment reports specifically noted that at no time did he exhibit any signs of depression or psychoses.  

Moreover, there is no evidence of record to suggest that the Veteran suffered from or was diagnosed with psychoses during the one-year period after service, which also precludes granting service connection on a presumptive basis for such condition.  

Following service, the first evidence of record that the Veteran sought treatment for an acquired psychiatric disorder was in October 2006, more than 37 years after service, when he applied for service connection.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first treatment or documented complaint of record of an acquired psychiatric disorder is evidence that weighs against the Veteran's claim on a direct basis, and further substantiates the fact that he has not suffered from a chronic psychiatric disorder ever since service.

In addition to the medical evidence, the Board has also considered the Veteran's assertions (as well as the statements from his friends and family) that he has an acquired psychiatric disorder that is related to service.  In this regard, the Court has repeatedly held that laypersons, such as the Veteran, are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, his reports are entitled to some probative weight.  

However, a layperson without medical training or experience is not competent to offer an opinion on complex medical issues, such as associating feelings of sadness or depression with a specific underlying psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Moreover, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  As a result, while the Board has considered the contentions of the Veteran, as well as those of his friends and family, that he has a service-related acquired psychiatric disorder, the Board ultimately places more probative weight on the medical evidence of record, including the psychiatric evaluations performed by the Veteran's military health care professionals during service and the recent VA examination.

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on both a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for peripheral neuropathy.

The Veteran contends that he has peripheral neuropathy as a result of being exposed to CS gas during service.

Review of his service records reveals that, in March 1968, the Veteran participated as a medical volunteer in a study, in which participants were exposed to CS gas while wearing prototype protective masks.  However, there is no evidence in the service treatment records that he experienced any neurological problems following such exposure.  That is, there is no evidence of complaints of, treatment for, or a diagnosis of peripheral neuropathy or any other neurological disorder during service.  The Veteran's July 1969 service separation examination revealed normal findings in all systems, including the neurological system.

Post-service treatment reports of record reveal that the first documented evidence showing that the Veteran sought treatment for a neurological disorder was in August 1998, when a letter from private physician, D.B. Lippincott, D.O., indicated that he had been seen for neurological complaints, including very rare instances of numbness on the left side of his face, chronic neck pain, and headaches.  He noted, however, that the Veteran had a normal MRI scan of his brain, and that EMG and NCV studies of the right arm revealed mild right carpal tunnel syndrome without radiculopathy.  He was also diagnosed with a cervical sprain.  There was no clinical diagnosis of peripheral neuropathy or any other organic neurological disorder.  

Subsequent VAMC treatment reports show that in May 2006, the Veteran was diagnosed with peripheral neuropathy of unclear etiology.  However, in June 2006, during an evaluation for increasing episodes of burning, aching pain on the bottom of his feet that had started some 2-3 years earlier, the VA physician diagnosed him with sensory polyneuropathy without a history of diabetes.  He noted that, in such clinical situations, the patient is treated as having idiopathic poly sensory neuropathy, although studies of the Veteran suggested a posterior colon dysfunction.  

In August 2008, the Veteran was afforded a VA examination pursuant to his service connection claim.  After performing a thorough physical examination and noting that he had reviewed the Veteran's service treatment records, the VA examiner diagnosed him with idiopathic sensory polyneuropathy and opined that the condition claimed by the Veteran was neither caused by, nor the result of, exposure to chemicals, biological agents, or any other associated events surrounding his participation in the voluntary CS gas exposure program in service.  He explained that there was no documentation found in the Veteran's service or service treatment records that would substantiate his claim that his current disorder was the result of military service, and that, instead, it was documented that the neuropathy was idiopathic (meaning of unknown cause).  

Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for peripheral neuropathy, to include his diagnosis of idiopathic polyneuropathy on a direct or presumptive basis.  Rather, the Board finds the most probative evidence to be the report of the VA examiner, who, after reviewing the Veteran's service and service treatment records, found no evidence to support his claim that he had peripheral neuropathy as a result of chemical exposure in service.  

As noted above, although the Veteran's service records clearly demonstrate that he participated in a voluntary program, in which he was exposed to CS gas, there is no evidence in the service treatment records that he experienced any lasting physiological results from such gas, including no evidence of complaints of, treatment for, or a diagnosis of a neurological disorder.

Moreover, post-service records show that the Veteran did not seek treatment for peripheral neuropathy until approximately 1998, at which time, his private physician noted that his brain MRI revealed negative findings.  He was subsequently diagnosed with idiopathic sensory polyneuropathy in 2006.  As discussed above, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, supra.  Here, the 37 years that passed between service and the first treatment or documented complaint of record of a neurological disorder is evidence that weighs against the Veteran's claim for service connection on a direct or presumptive basis, and further substantiates the fact that he has not suffered from a chronic neurological disorder since service.

In addition to the medical evidence, the Board has also considered the Veteran's assertions (as well as the statements from his friends and family) that he has a neurological disorder that is related to service.  As noted above, the Court has repeatedly held that laypersons, such as the Veteran, are competent to report what they experience with their own senses.  See Charles v. Principi; Washington v. Nicholson, supra.  As such, his reports are entitled to some probative weight.  However, the Court has also held that laypersons without medical training or experience are not competent to offer an opinion on complex medical issues, such as associating feeling of pain and numbness with a specific underlying neurological disorder.  See Jandreau v. Nicholson, supra.  As a result, while the Board has considered the contentions of the Veteran, as well as those of his friends and family, that he has a service-related neurological disorder, the Board ultimately places more probative weight on the medical evidence of record, including the VA examination performed by a competent medical professional, who found no evidence that his idiopathic polyneuropathy was related to service.

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for peripheral neuropathy.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Entitlement to service connection for a balance disorder.

The Veteran contends that he has experienced loss of balance as a result of being exposed to CS gas in service.  As discussed above, however, although his service records show that he participated in experiments involving CS gas exposure, there is no evidence that he developed a chronic disorder, manifested by loss of balance, as a result of such activities.  Rather, his July 1969 service separation examination revealed normal findings in all systems.

Post-service treatment records reveal no evidence of complaints of, treatment for, or a diagnosis of a balance disorder or any other condition manifested by loss of balance until October 2006, when the Veteran applied for service connection.  During the VA examination, although the Veteran reported that he was experiencing loss of balance claimed as the result of CS gas exposure in service, the VA examiner concluded that there was no documentation in his service treatment records to support such an assertion, and, as noted above, diagnosed him with idiopathic sensory polyneuropathy.  He opined that the condition claimed by the Veteran was neither caused by, nor the result of, exposure to chemicals, biological agents, or any other associated events surrounding his participation in the voluntary CS gas exposure program in service.

Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for a balance disorder.  Rather, the Board finds the most probative evidence to be the report of the VA examiner, who, after reviewing the Veteran's service and service treatment records, found no evidence to support the Veteran's contention that his claimed loss of balance was as a result of chemical exposure in service.  

In addition, although the Board has considered the Veteran's claim that he has a balance disorder stemming from active military service, as noted above, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, supra.  Here, as noted above, there is no medical evidence of record to support his claim.

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for a balance disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as an emotionally-unstable personality with memory loss, is denied.

Entitlement to service connection for peripheral neuropathy, to include idiopathic polyneuropathy, is denied.  

Entitlement to service connection for a balance disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


